

 S743 ENR: Merrill’s Marauders Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 743IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to the soldiers of the 5307th Composite Unit (Provisional),
			 commonly known as Merrill’s Marauders, in recognition of their bravery and outstanding service in the jungles of Burma during World War
 II.1.Short titleThis Act may be cited as the Merrill’s Marauders Congressional Gold Medal Act.2.FindingsCongress finds that—(1)in August 1943, President Franklin D. Roosevelt and other Allied leaders proposed the creation of a ground unit of the Armed Forces that would engage in a long-range penetration mission in Japanese-occupied Burma to—(A)cut off Japanese communications and supply lines; and(B)capture the town of Myitkyina and the Myitkyina airstrip, both of which were held by the Japanese;(2)President Roosevelt issued a call for volunteers for a dangerous and hazardous mission and the call was answered by approximately 3,000 soldiers from the United States;(3)the Army unit composed of the soldiers described in paragraph (2)—(A)was officially designated as the 5307th Composite Unit (Provisional) with the code name Galahad; and(B)later became known as Merrill’s Marauders (referred to in this section as the Marauders) in reference to its leader, Brigadier General Frank Merrill;(4)in February 1944, the Marauders began their approximately 1,000-mile trek through the dense Burmese jungle with no artillery support, carrying their supplies on their backs or the pack saddles of mules;(5)over the course of their 5-month trek to Myitkyina, the Marauders fought victoriously against larger Japanese forces through 5 major and 30 minor engagements;(6)during their march to Myitkyina, the Marauders faced hunger and disease that were exacerbated by inadequate aerial resupply drops;(7)malaria, typhus, and dysentery inflicted more casualties on the Marauders than the Japanese;(8)by August 1944, the Marauders had accomplished their mission, successfully disrupting Japanese supply and communication lines and taking the town of Myitkyina and the Myitkyina airstrip, the only all-weather airstrip in Northern Burma;(9)after taking Myitkyina, only 130 Marauders out of the original 2,750 were fit for duty and all remaining Marauders still in action were evacuated to hospitals due to tropical diseases, exhaustion, and malnutrition;(10)for their bravery and accomplishments, the Marauders were awarded the Distinguished Unit Citation, later redesignated as the Presidential Unit Citation, and a Bronze Star; and(11)though the Marauders were operational for only a few months, the legacy of their bravery is honored by the Army through the modern day 75th Ranger Regiment, which traces its lineage directly to the 5307th Composite Unit.3.Congressional Gold Medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the soldiers of the 5307th Composite Unit (Provisional) (referred to in this section as Merrill’s Marauders), in recognition of their bravery and outstanding service in the jungles of Burma during World War II.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal referred to in subsection (a) in honor of Merrill’s Marauders, the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations and events associated with Merrill’s Marauders.4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.Speaker of the House of RepresentativesVice President of the United States and President of the Senate